TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00630-CV



                                  Scott Colin Wright, Appellant

                                                  v.

Rosa Maria Delgado, Individually and as next friend of M.D. and D.D., Minor Children, all
  with an Interest in the Estate of Jose Alfredo Delgado, Deceased; Belinda Rojas Reyna,
Individually, as Heir to the Estate of Marco Aurelio Rodriguez Delgado, and as next friend
  of Jose Marco Rodriguez Rojas and Humberto Emiliano Rodriguez Rojas, along with
     Rogelio Manuel Rodriguez Galindo and Alma Delia Delgado De Rodriguez; and
                               Jose Antonio Tovar, Appellees


      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 204,713-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Scott Colin Wright and appellees Rosa Maria Delgado, et. al., have filed

a joint motion to abate this appeal and remand the proceedings to the district court. The joint motion

provides that the parties have reached a settlement agreement and that if the trial court approves the

settlement, the parties will file a joint motion to dismiss the appeal. Accordingly, we grant the

motion, abate the appeal, and permit proceedings in the trial court to effectuate the parties’

agreement. See Tex. R. App. P. 42.1(a)(2)(C).
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Abated

Filed: January 18, 2008




                                             2